Citation Nr: 0902178	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  07-20 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a gunshot wound (GSW) to the left thigh, 
involving Muscle Group XIII.

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a GSW to the left buttock, involving Muscle 
Group XVII.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The veteran had active military service from October 1941 to 
August 1945.  He received the Combat Infantryman Badge and 
the Purple Heart Medal. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in March 2008.  This matter was 
originally on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Detroit, Michigan.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran's residuals of a GSW to the left thigh are 
considered no more disabling than a moderately severe injury 
to Muscle Group XIII.

2.  The veteran's residuals of a GSW to the left buttock are 
considered no more disabling than a moderate injury to Muscle 
Group XVII.

3.  The veteran's residuals of GSWs to the left thigh and 
left buttock are further manifested by a total of four 
painful scars, consisting of entry and exit wounds to the 
left thigh and left buttock.  None of these four scars 
exceeds an area of 6 square inches or 39 square centimeters.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals of a GSW to the left thigh, involving Muscle 
Group XIII, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.55, 4.56, 4.73, 
Diagnostic Code 5313 (2008).

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of a GSW to the left buttock, involving Muscle 
Group XVII, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.55, 4.56, 4.73, 
Diagnostic Code 5317 (2008).

3.  The criteria for a separate 20 percent disability 
evaluation, but no higher, for four painful scars, including 
entry and exit wounds to the left thigh and left buttock, are 
met, effective October 23, 2008.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.118a, Diagnostic Code 7804 
(effective October 23, 2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  


Pursuant to the Board's March 2008 Remand, the Appeals 
Management Center (AMC) provided additional notice to the 
veteran, obtained VA medical records identified by the 
veteran, readjudicated the veteran's claims under provision 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) as discussed in more 
detail below, and issued a supplemental statement of the 
case.  Based on the foregoing actions, the Board finds that 
there has been compliance with the Board's March 2008 Remand.  
Stegall v. West, 11 Vet. App. 268 (1998).

II.	Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the VA to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  Letters dated in May 2008 and in June 
2008 fully satisfied the duty to notify provisions. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002), Vazquez-Flores, 22 
Vet. App. at 37. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claims.  Specifically, the May 2008 letter told him to 
provide any relevant evidence in his possession.  See 
Pelegrini, 18 Vet App. at 120.  

Both letters also advised the veteran of how VA determines 
disability ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).
 
Although these letters were not sent prior to initial 
adjudication of the veteran's claims herein, this was not 
prejudicial to him, since the claim was readjudicated and an 
additional supplemental statement of the case (SSOC) was 
provided to the veteran in September 2008.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by issuance of a fully compliant 
notification followed by a re-adjudication of the claim).

The veteran's service treatment records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

The veteran was also accorded a VA examination in June 2006. 
38 C.F.R. § 3.159(c)(4).  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disorders since 
he was last examined.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The June 2006 
VA examination report is thorough and supported by VA 
outpatient treatment records.  The examination in this case 
is adequate upon which to base a decision.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

III.	Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Court recently held that "staged" ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

When determining the severity of musculoskeletal disabilities 
such as the ones at issue, which are at least partly rated on 
the basis of range of motion, VA must also consider the 
extent the veteran may have additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated due to the extent of pain/painful motion, 
limited or excess movement, weakness, incoordination, and 
premature/excess fatigability, etc., particularly during 
times when his symptoms "flare up," such as during 
prolonged use, and assuming these factors are not already 
contemplated in the governing rating criteria.  See also 38 
C.F.R. §§ 4.40, 4.45.

Muscle injuries are evaluated pursuant to criteria at 38 
C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the 
skeletal muscles of the body are divided into 23 muscle 
groups in 5 anatomical regions. 38 C.F.R. § 4.55(b).  The 
specific bodily functions of each group are listed at 38 
C.F.R. § 4.73.

Generally, a muscle injury rating will not be combined with a 
peripheral nerve paralysis rating for the same body part, 
unless the injuries affect entirely different functions.  38 
C.F.R. § 4.55(a); see also 38 C.F.R. § 4.14.  Additionally, 
the combined evaluation of muscle groups acting on a single 
unankylosed joint must be lower than the rating for 
unfavorable ankylosis of that joint, except when muscles 
groups I and II are acting on the shoulder.  38 C.F.R. § 
4.55(d).  When compensable muscle group injuries are in the 
same anatomical region, but do not act on the same joint, the 
rating for the most severely injured muscle group will be 
increased by one level, and used as the combined evaluation 
for all affected muscle groups.  38 C.F.R. § 4.55(e).  
Otherwise, for muscle group injuries in different anatomical 
regions (not acting on ankylosed joints), each injury is 
separately rated, and ratings are then combined under VA's 
"combined ratings table" at 38 C.F.R. § 4.25, for the 
purposes of determining schedular compensation ratings.

The severity of the muscle disability is determined by 
application of criteria at 38 C.F.R. § 4.56.  First, an open 
comminuted fracture with muscle or tendon damage will be 
rated as severe, unless (for locations such as the wrist or 
over the tibia) the evidence establishes that the muscle 
damage is minimal.  38 C.F.R. § 4.56(a).  A through and 
through injury with muscle damage shall be evaluated as no 
less than a moderate injury for each group of muscles 
damaged.  38 C.F.R. § 4.56(b).  For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  38 
C.F.R. § 4.56(c).  

Under diagnostic codes (DC) 5301 to 5323, muscle injuries are 
rated as slight, moderate, moderately severe or severe 
according to criteria based on the type of injury, the 
history and complaint, and objective findings.  38 C.F.R. § 
4.56(d).

A slight muscle disability is one where the injury was a 
simple wound of muscle without debridement or infection.  The 
service department record would show a superficial wound with 
brief treatment and return to duty.  There would be healing 
with good functional results.  There are no cardinal signs or 
symptoms of muscle disability as denied in 38 C.F.R. § 
4.56(c).  Objectively, there would be a minimal scar, with no 
evidence of fascial defect, atrophy, or impaired tonus.  
There would be no impairment of function, or metallic 
fragments retained in muscle tissue.

A moderate muscle disability is one where the injury was 
either through and through, or a deep penetrating wound of 
short track from a single bullet, small shell or shrapnel 
fragment, without the effect of high velocity missile, 
residuals of debridement, or prolonged infection.  The 
service department record (or other evidence) would show in 
service treatment for the wound.  There would be a consistent 
complaint of one or more of the cardinal signs or symptoms of 
muscle disability as defined in 38 C.F.R. § 4.56(c), 
particularly a lowered threshold of fatigue after average 
use, affecting the particular functions controlled by the 
injured muscles.  Objectively, the entrance (and if present, 
exit) scars would be small or linear, indicating short track 
of missile through muscle tissue.  Some loss of deep fascia 
or muscle substance, or impairment of muscle tonus and loss 
of power or lowered threshold of fatigue when compared to the 
sound side would be present.

A moderately severe muscle disability is one where the injury 
was either through and through, or a deep penetrating wound 
by a small high velocity missile or large low velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intramuscular scarring.  The service 
department record (or other evidence) would show 
hospitalization for a prolonged period for treatment of the 
wound.  There would be a consistent complaint of cardinal 
signs or symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c), and, if present, an inability to keep up 
with work requirements.  Objectively, the entrance (and if 
present, exit) scars would indicate the track of missile 
through one or more muscle groups.  There would be 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.

A severe muscle disability is one where the injury was either 
through and through, or a deep penetrating wound due to a 
high velocity missile, or large or multiple low velocity 
missiles, or one with a shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intramuscular binding 
and scarring.  The service department record (or other 
evidence) would show hospitalization for a prolonged period 
for treatment of the wound.  There would be a consistent 
complaint of cardinal signs or symptoms of muscle disability 
as defined in 38 C.F.R. § 4.56(c), which would be worse than 
that shown for moderately severe injuries, and, if present, 
an inability to keep up with work requirements.  Objectively, 
there would be ragged, depressed and adherent scars, 
indicating wide damage to muscle groups in the missile track.  
Palpation would show loss of deep fascia or muscle substance, 
or soft flabby muscles in the wound area.  Muscles would 
swell or harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side would 
indicate severe impairment of function.  If they happen to be 
present, the following would also be signs of severe muscle 
injury:  (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intramuscular trauma and explosive 
effect of missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle.  (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.

The criteria of 38 C.F.R. § 4.56 are only guidelines for 
evaluating muscle injuries from gunshot wounds or other 
trauma, and the criteria are to be considered with all 
factors in the individual case.  See Robertson v. Brown, 5 
Vet. App. 70 (1993).  The guidelines take into consideration 
the type of injury, the history and complaints as well as 
objective findings.

The evidence of record indicates that the veteran was injured 
in combat on August 13, 1943 when struck by enemy machine gun 
bullets.  Wounds were to the left buttock and left thigh.  
Hospital records indicate that the veteran underwent 
debridement of wounds, and postoperative diagnoses were 
wounds, perforating, soft tissues, left buttock (point of 
entry and exit both at infra-gluteal fold) and left thigh 
(point of entrance in antero-lateral aspect three inches 
above knee, point of exit on lateral aspect at same level), 
severe.  The veteran returned to duty on January 2, 1944.

In March 1944, the veteran presented with complaints of pain 
in his left thigh and leg.  A cicatricial contracture, skin, 
fascia and muscle, lateral aspect left lower thigh, 
moderately severe was noted.  It was also noted that this was 
an old healed perforating GSW from August 1943.  

Prior to discharge, the veteran underwent an examination 
which noted non-symptomatic, well-healed scars on left thigh 
and left buttock with muscle involvement.  Under 
musculoskeletal defects, the examiner noted that the 
veteran's left leg was weak and aches.

In 1976, the veteran complained of continual discomfort 
around the area of wounds, like a toothache pain.  X-rays 
showed metallic density in the posterior soft tissues of mid-
thigh.  

The veteran was afforded a VA examination in September 2001.  
The veteran noted increasing soreness in cold weather, in 
damp weather, and in the winter months and that increased 
symptoms are confined to soreness in the area of the gunshot 
wounds without compromise of the joints.  Physical 
examination demonstrated normal range of knee motion and hip 
motion.  X-rays of the left femur showed osteoporosis and 
arteriosclerosis and metal foreign body.  The examiner noted 
that the gunshot wounds to the left buttock and lower third 
of the thigh were in the nature of flesh wounds.  There was 
no bony involvement, no artery, vein, or nerve injuries.  The 
examiner noted that the veteran had aged and that he had 
increasing soreness and pain from time to time in the general 
area of the scars.  There was no keloid, no hypertrophy, and 
no infection in the scars.  

In May 2006, the veteran filed his present claim seeking 
increased disability ratings for his service-connected GSWs 
to the left thigh and left buttock.

The veteran was afforded a VA examination in June 2006.  The 
veteran reported pain in his left thigh muscle, rated as 9 
out of 10 (with flare-ups at 10), for the past four to five 
months, and pain in his left buttock, rated as 7 out of 10, 
for the past  month and interfering with his sleep and 
activities.  He indicated that the entry wound to his left 
thigh injury is most painful.  He denied any reduction in 
range of motion of the left hip or knee related to his muscle 
injuries.

On physical examination, the veteran demonstrated that he 
walked with a steady, short-strided step.  His gait was even 
and well balanced, and no favoring of the left leg was 
noticed.  There were no muscle contractures felt.  The 
examiner noted that there were no joints affected and the 
veteran was noted to have full range of motion of the left 
knee and left hip in comparison to the right knee and right 
hip.  Muscle strength of the left quadriceps was 4/5, and 
there was no muscle herniation noted.  The examiner noted 
that he could not discern any tendon damage, bone joint or 
nerve damage.  The veteran had intact sensation to light 
touch, temperature, vibration, and monofilament testing.
 
The entry wound scar on the lateral left lower portion of the 
thigh was noted to be a misshaped rectangular scar wound 
measuring 5 cm in length and 2 cm at the widest portion.  The 
scar was very notably depressed, painful, and very tender 
with palpation.  The texture of the skin on the scar was 
atrophic and sort of a dull hypopigmented color.  The scar 
was noted to be stable in that there was no ulceration or 
breakdown of skin over or near the scar.  There was no 
inflammation or edema, but there was keloid formation.  There 
was significant muscle tissue loss and underlying soft tissue 
damage that was noted to be very deep.  There was no 
induration.  There was flexibility of the skin surrounding 
the scar, but the scar itself was adhered to underlying 
tissue.  There was no limitation of function or range of 
motion related to the scar.      

The exit wound, also on the posterior thigh area, was noted 
to be shaped as an elongated oval measuring 4 cm by 1.5 cm.  
This scar was depressed, deep, mildly tender with palpation, 
and adhered to underlying tissue.  The scar was stable and 
there was no ulceration or breakdown of the skin.  There was 
no inflammation or edema, but there was keloid formation.  
The examiner noted that there was underlying soft tissue 
damage and tissue loss under the area of the scar.  There was 
no induration.  There was inflexibility of the skin over the 
scar but not surrounding the scar.  There was no limitation 
of function or range of motion related to the scar.      

The entry wound scar on the left buttock measured 4 cm by 1.5 
cm and was shaped like an elongated oval.  The examiner noted 
that it was deep, depressed, mildly tender to palpation, and 
adhered to underlying tissue.  The scar was noted to be 
stable in that there was no ulceration or breakdown of skin.  
There was no inflammation or edema, and there was no apparent 
keloid formation.  The examiner noted that there was 
inflexibility of the skin at the scar itself but not to 
surrounding tissue.  There was no limitation of motion of the 
left hip or function related to the scar.

The exit wound to the medial aspect of the left buttocks 
measured 5 cm by 1 cm at the widest point. The examiner noted 
that it was deep, depressed, and mildly tender to palpation.  
There was no ulceration or breakdown of skin.  There was no 
inflammation or edema, and no keloid formation.  The examiner 
noted that there was inflexibility of the skin at the scar 
itself but not to surrounding tissue.  There was no 
limitation of motion of the left hip or function related to 
the scar.



A. Residuals of a GSW to Left Thigh, involving Muscle Group 
XIII

The veteran is seeking an increased evaluation in excess of 
30 percent for residuals of a GSW to the left thigh, 
involving Muscle Group XIII.

The veteran's service-connected left thigh disability is 
current rated 30 percent disable pursuant to Diagnostic Code 
5313.  Diagnostic Code 5313 provides evaluations for 
disability of Muscle Group XIII.  The functions of these 
muscles include extension of hip and flexion of knee; outward 
and inward rotation of flexed knee; and acting with rectus 
femoris and sartorius (see XIV, 1, 2) synchronizing 
simultaneous flexion of hip and knee and extension of hip and 
knee by belt-over-pulley action at knee joint.  The muscle 
group includes the posterior thigh group, hamstring complex 
of 2-joint muscles: (1) biceps femoris; (2) semimembranosus; 
and (3) semitendinosus.  Disability under this provision is 
evaluated as noncompensable for slight disability, 10 percent 
for moderate disability, 30 percent for moderately severe 
disability, and 40 percent for severe disability.  38 C.F.R. 
§ 4.73, Diagnostic Code 5313.

From the in-service hospital treatment records, it appears 
that his left thigh injury was from a high velocity bullet 
requiring debridement.  This injury was a through and through 
injury, and was noted to be severe at the time he was 
evacuated after debridement.  In addition, the entrance scars 
for the thigh injury indicates the track of missile through 
one or more muscle groups.

After reviewing the veteran's claims folder, the Board 
concludes that the veteran's left thigh injury is manifested 
by no more than a moderately severe injury to Muscle Group 
XIII.  The evidence does not suggest that the veteran's 
damaged left thigh muscle tends to swell and harden 
abnormally and it has not atrophied over the years since the 
veteran's active service as might be suggestive of a severe 
injury, and while September 2001 x-rays revealed the presence 
of metal foreign body, the Board does not characterize such 
debris as "minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile."  As such, an increased rating to reflect a 
"severe" muscle injury pursuant to Diagnostic Codes 5313 is 
not warranted.

The Board has considered whether a higher rating may be 
assigned on the basis of functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, lack of endurance or pain on 
movement of a joint under 38 C.F.R. § 4.45.  However, when 
considering additional functional loss, an increased 
evaluation above the "moderately severe" muscle injury is 
not warranted.  Although the June 2006 VA examiner noted that 
the veteran's reported inability to sustain lawn moving over 
an hour and being able to walk for extended amounts of time 
was functional impairment related to chronic muscle pain in 
thigh and buttock region, he did not characterize the 
impairment as severe.  In addition, on objective physical 
examination, the veteran demonstrated full range of left hip 
and left knee motions and only slight decrease in muscle 
strength of the left quadriceps.  In addition, although the 
VA examiner noted that the veteran's left thigh disability 
appears to have worsened due to the veteran's report and 
history and when compared to the last VA examination, there 
is no indication that it has worsened to the point where it 
would be considered severe causing severe impairment of 
function.  

Consequently, the Board finds that disability rating equating 
a "severe" muscle injury for residuals of the veteran's GSW 
to the left thigh is not warranted.  Accordingly, his claim 
for an increased disability rating for GSW to the left thigh, 
including Muscle Group XIII must be denied.

B. Residuals of a GSW to Left Buttock, involving Muscle Group 
XVII

The veteran is seeking an increased disability evaluation in 
excess of 20 percent for his service-connected residuals of 
wound to the left buttock, involving Muscle Group XVII.

The veteran's service connected left buttock disability is 
currently rated as 20 percent disabling pursuant to 
Diagnostic Code 5317.   Diagnostic Code 5317 provides 
evaluations for disability of Muscle Group XVII.  The 
functions of these muscles include extension of hip (1); 
abduction of thigh; elevation of opposite side of pelvis 
(2,3); tension of fascia lata and iliotibial (Maissait's) 
band, acting with XIV (6) of postural support of body 
steadying pelvis upon head of femur and condyles of femur on 
tibia (1).  The muscle group includes the pelvic girdle group 
2:  (1) gluteus maximus, (2) gluteus medius, and (3) gluteus 
minimus.  Disability under this provision is evaluated as 
noncompensable for slight disability, 20 percent for moderate 
disability, 40 percent for moderately severe disability, and 
50 percent for severe disability.  38 C.F.R. § 4.73, 
Diagnostic Code 5317.

From the in-service hospital treatment records, it appears 
that the veteran's left buttock injury was from a high 
velocity missile requiring debridement.  This injury was 
noted to be through and through.  In addition, the entrance 
scar for the buttock indicates the track of missile through 
one or more muscle groups.

Based on the evidence of record, the Board finds that the 
veteran's left buttock condition is most analogous to a 
moderate muscle injury to the left buttock, Muscle Group 
XVII.  There is no indication in the record that the 
veteran's buttock injury was manifested by indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  
Moreover, as noted on his most recent VA examination, the 
veteran denied any reduction in the range of motion of his 
left hip or knee related to his muscle injuries.  Although 
there is a decrease in strength, he can move his joints 
independently though all ranges of motion, and there is also 
no decrease in range of motion with active and passive range 
of motion related to his muscle damage.

While there was muscle tissue loss, which caused the scars on 
the buttocks to be deep as noted on latest VA examination, 
the veteran is being granted a separate disability rating 
herein for his painful GSW scars.

As such, increased ratings to reflect a "moderately severe" 
muscle injury pursuant to Diagnostic Code 5317 is not 
warranted.

The Board has considered whether a higher rating may be 
assigned on the basis of functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, lack of endurance or pain on 
movement of a joint under 38 C.F.R. § 4.45.  However, when 
considering additional functional loss, increased evaluations 
above those for a "moderate" muscle injury is not 
warranted.  Although the June 2006 VA examiner noted that the 
veteran's reported inability to sustain lawn moving over an 
hour and being able to walk for extended amounts of time was 
functional impairment related to chronic muscle pain in thigh 
and buttock region, he did not characterize the impairment as 
moderately severe.  In addition, on objective physical 
examination, the veteran demonstrated full range of left hip 
and left knee motions and only slight decrease in muscle 
strength of the left quadriceps.  

Consequently, the Board finds that a disability rating 
equating a "moderately severe" muscle injury for residuals 
of the veteran's GSWs to the left buttock is not warranted.  
Accordingly, the veteran's claim for an increased disability 
rating for GSW to the left buttock, including Muscle Group 
XVII must be denied.

C.  Entry and Exit Wound Scars to the Left Thigh and Left 
Buttock

The Board has also considered whether the veteran warrants 
separate disability ratings for the entry and exit wound 
scars to his left thigh and left buttock.  See generally 
Jones v. Principi, 18 Vet. App. 248 (2004); see also Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994).  

A review of the evidence of record reveals that the veteran's 
residuals of GSWs to the left thigh and left buttock are 
manifested by a total of four painful scars, consisting of 
entry and exit wounds to the left thigh and left buttock.  
None of these four scars exceeds an area of 6 square inches 
or 39 square centimeters.  

Prior to October 23, 2008, none of these entry and exit wound 
scars are shown to warrant a separate disability rating. See 
38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7805 
(2008).  Specifically, all of these scars are deep 
(associated with underlying soft tissue damage); none are 
superficial (a superficial scar is one not associated with 
underlying soft tissue damage); and none exceed an area of 6 
square inches (39 sq. cm).  Id.  

The Board notes, however, that the Secretary of the VA 
recently amended that portion of the Schedule for Rating 
Disabilities pertaining to scars.  See 73 Fed. Reg. 54,708 
(2008) (presently codified at 38 C.F.R. § 4.118, Diagnostic 
Codes 7800-7805 (October 23, 2008)).  The amended diagnostic 
criteria are effective October 23, 2008, and its application 
is expressly limited to claims filed or received by the VA on 
or after October 23, 2008.  The amended diagnostic criteria 
also apply to claims in which the veteran has requested a 
review of their disability under these clarified criteria.  
38 C.F.R. § 4.118 (2008 as amended).  Based upon the 
circumstances of this appeal, the Board shall consider the 
veteran's claims under the amended criteria.

Pursuant to the newly revised 38 C.F.R. § 4.118, Diagnostic 
Code 7804, three or four scars that are unstable or painful 
warrant a 20 percent disability rating.  A higher rating, 30 
percent, is warranted when there are five or more scars that 
are unstable or painful.  As the veteran's is shown to have a 
total of four painful scars, consisting of entry and exit 
wounds to the left thigh and left buttock, a separate 20 
percent disability rating is warranted, effective October 23, 
2008. 38 C.F.R. § 4.118 (2008 as amended).  The Board notes 
that the veteran has not previously been provided with the 
specific criteria under the newly amended regulations.  
Nevertheless, the Board finds its application herein not to 
be prejudicial to the veteran.  In making this determination, 
the Board notes that it has applied this regulation in a 
manner favorable to the veteran's appeal.  More importantly, 
there does not appear to be any dispute as to the number of 
entry and exit wound scars that are residuals of the 
veteran's GSWs to the left thigh and left buttock.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2008).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
schedular evaluations in this case are not inadequate.  See 
Thun v. Peake, 22 Vet. App. 111 (2008).  Ratings in excess of 
those assigned are provided for certain manifestations of the 
service-connected residuals of GSWs to the left thigh and 
left buttock, but the medical evidence reflects that those 
manifestations are not present in this case.  Moreover, the 
Board finds no evidence of an exceptional disability picture.  
Specifically, the Board notes that there is no evidence of 
record that the veteran's left buttock and left thigh 
disabilities cause marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable. The Board emphasizes that the 
percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability. 38 
C.F.R. § 4.1.  In the instant case, there is no evidentiary 
basis in the record for a higher rating on an extraschedular 
basis as there is no evidence that the veteran is unable to 
secure or follow a substantially gainful occupation solely as 
a result of each of these disabilities.  Hence the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extraschedular evaluation. 

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an evaluation in excess of 30 percent for 
residuals of a GSW to the left thigh, involving Muscle Group 
XIII, is denied.

Entitlement to an evaluation in excess of 20 percent for 
residuals of a GSW to the left buttock, involving Muscle 
Group XVII, is denied.

A separate evaluation of 20 percent for four painful scars, 
consisting of entry and exit wounds to the left thigh and 
left buttock, is granted, effective October 23, 2008, subject 
to the applicable regulations concerning the payment of 
monetary benefits.


____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


